DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 28, 2020 has been entered. 

  Claims 1, 3-6, 8-9, and 11-20 were amended. Claims 2 and 10 were cancelled. Claims 1, 3-9, and 11-20 remain pending in the application for examination.

  In light of amendments, the objection to claims was withdrawn.

 In light of amendments, the rejection under 112(a) was withdrawn.


Claim Rejections - 35 USC § 112


Claims 8, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In each of claim 8 (line 6), claim 16 (line 6), claim 20 (line 6), it is unclear and ambiguous to recite “representing each digit”. How is this “each digit” related to “each digit” claimed on line 5? 


			Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the  claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-9, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rigatti et al. in U.S. Publication No. 2009/0273433 A1, hereinafter referred to as Rigatti, in view of Gan et al. in U.S. Pub. No. US 2013/0221872 A1, hereinafter referred to as Gan, and further in view of Pereira et al. in U.S. Pub. No. US 2009/0080896 A1, hereinafter referred to as Pereira.


	Regarding claim 1, Rigatti discloses a system (lighting control system, element 100 in Fig.1) comprising:
	a load control device configured to provide an amount of power to an electrical load (lighting control device or ballast, e.g., load control device, operable to adjust intensity, e.g., power, of lighting load, para.18)  wherein the load control device comprises an assigned address that is used by the load control device to receive instructions (wherein ballast is configured with a second unique identifier, such as a system address, e.g., assigned address, used to receive instructions, para.37, lines 9-16); and
	a user device configured to (user handheld programming device, element 101 in Fig.1 or para.36):
	provide via a display an icon that represents the load control device (providing display screen of user interface [para.40] having graphical icons  representing all ballasts to be selected [para.42 and para.44]) ;
	receive a selection of the icon (receive selection of ballast from user, para.41); and
	responsive in part to receiving the selection of the icon, communicate via a communication circuit on a wireless channel an instruction to the load control device (making a selection to configure various aspects of selected ballast on communication link, e.g., setting high-end intensity level, then ballast sets amp to highest level, [para.43] or transmitting commands via a wireless interface, such as infrared, radio frequency or other known wireless communication technology, e.g., communication circuit [para.36]);

	wherein the load control device is further configured to:
		receive the instruction from the user device (receiving instructions from user handheld programming device, para.41);  and 
		in response to receiving the instruction, provide an amount of power to the electrical load to flash the electrical load in a manner that causes the electrical load to indicate it is connected to a ballast (lamp connected to ballast on communication link begins flashing when user makes a selection for configuring ballast, [para.41] and ballast causes connected lamp attached thereto to flash on and off [para.49, lines 10-15]).
	Rigatti also discloses each control device has its own individual digital address (para.13) and the assigned address of the ballast has two characters in length (para.37).
	Rigatti does not explicitly disclose flashing in a manner to indicate the address assigned to the load control device, which is known in the art and commonly applied in wireless data communications field, as suggested in Gan’s disclosure as below.
	Gan, from the similar field of endeavor, teaches flashing in a  manner to indicate the address assigned to the load control device (providing visual indication of assigned address [para.94] or outputting lights of different colors – red, green, blue colors -- to represent each digit in address number, [para.96]).; 
	Rigatti in view of Gan do not disclose the user device is further configured to provide via the display a graphical user interface that enables a user to associate the assigned address indicated by the load control device with an identifier that identifies a physical location of the load control device; which is known in the art and commonly applied in wireless data communications field, as suggested in Pereira’s disclosure as below.
	Pereira, from the similar field of endeavor, teaches the user device is further configured to provide via the display a graphical user interface that enables a user to associate the assigned address indicated by the load control device with an identifier that identifies a physical location of the load control device (personal computer includes a display, a real-time fixture (RTF) map which includes device identifiers and corresponding lighting ballast global positions of the various wireless lighting ballasts of interest, para.41). 
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of providing via a display a graphical user interface that includes the association of the load control device assigned address with an identifier that identifies a physical location of the load control device – of Pereira – into the method of flashing an electrical load in a manner to indicate the address assigned to the load control device,  which provides an amount of power to the electrical load – of Rigatti and Gan; thus allowing users to perform desired tasks by using a map or layout of available/ discovered wireless ballasts and their corresponding physical locations. 


	Regarding claim 4, Rigatti in view of Gan and Pereira disclose:
	 wherein the icon comprises a first icon (icon in form of button labeled with up  arrows to increase low-end trim of the ballast, para.44) and the load control device comprises a first load control device ({first} ballast 102 in Fig.1); and 
	wherein the system further comprises a second load control device ({second} ballast, see element102 in Fig.1 of Rigatti); and 
	wherein the user device is further configured to:
	provide via the display a second icon that represents the second load control device (including graphical user interface with various menu choices of {second} ballast, see para.41 in  Rigatti) ; and
	receive a selection of the second icon (receive selection of {second} ballast from user, see para.41 in Rigatti) ; and
wherein to communicate via the communication circuit on the wireless channel the instruction to the load control device comprises to broadcast the instruction to the first load control device and the second load control device (and transmitting commands, e.g., instructions, via wireless interface to {first and second} ballast, see para.36 in Rigatti).


	Regarding claim 5, Rigatti in view of Gan and Pereira disclose  wherein to provide the amount of power to the electrical load to flash the electrical load in the manner that causes the electrical load to indicate the address assigned to the load control device comprises to at least one of turn the lighting load on and off (causing connected lamp to turn on and off [see para.49, lines 10-12 in Rigatti] to indicate digits of addresses by outputting lights of different colors/ intensity representing each digit of address number, see para.96 in Gan) or increase and decrease an intensity of the lighting load.
 

	Regarding claim 6, Rigatti in view of Gan and Pereira do not disclose wherein to provide the amount of power to the electrical load to flash the electrical load in the manner that causes the electrical load to indicate the address assigned to the load control device comprises to flash the electrical load in a manner that causes the electrical load to indicate the assigned address a number of times.
	However, Rigatti discloses the light fixture provides a visual indicator to allow a visual way of interacting with the control system (para.71) and the human eye should comprehend the confirmation of pulsed lights from the light source (para.99).  
	Therefore, it would be appreciated by one of ordinary skill in the art to flash the electrical load in a manner that causes the electrical load to indicate the 
 
	
	Regarding claim 8, Rigatti in view of Gan and Pereira disclose wherein the assigned address is indicated by a number of digits (address has 2 characters in length, [see para.37 in Rigatti] or address is “012” [see para.96, lines 6-11 in Gan]); and
	wherein to provide the amount of power to the electrical load to flash the electrical load in the manner that causes the electrical load to indicate the address assigned to the load control device comprises to cause the electrical load to indicate each digit of the assigned address by providing a respective color of light representing each digit (“0” is represented by light of red color, “1” – of green color, and “2” – of blue color, see para.96-98 in Gan).


	Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, and Rigatti [in claim 9] also discloses an apparatus (user handheld programming device, element 101 in Fig.1) comprising a controller, a communication circuit communicatively coupled with the controller; and a display communicatively coupled with the controller (graphical user interface, para.36); which are inherent parts implemented in an apparatus to perform operations.


	Regarding claims 12-14 and 16, claims 12-14 and 16 are rejected for substantially same reasons as applied to claims 4-6 and 8 above, respectively, except that claims 12-14 and 16 are from a user device perspective. 


	Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 9 above, except that claim 17 is in a method claim format. 


	Regarding claims 19-20, claims 19-20 are rejected for substantially same reasons as applied to claims 12-13 above, respectively, except that claims 19-20 are in a method claim format.


Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rigatti in view of Gan and Pereira, as applied to claims 1, 9 and 17 above, respectively, and further in view of Meijer et al. in U.S. Publication No. 2011/0141472 A1, hereinafter referred to as Meijer.


	Regarding claim 3, Rigatti in view of Gan and Pereira disclose wherein to communicate via the communication circuit on the wireless channel the  (and transmitting command via wireless interface such as radio frequency, see para.36 in Rigatti).
	Rigatti in view of Gan and Pereira do not specify the wireless interface is Bluetooth, which is well known in the art and commonly applied in wireless data communications field, as suggested in Meijer’s disclosure as below.
	Meijer, from the similar field of endeavor, teaches the wireless interface is Bluetooth (outside communication can be done via a wireless node such as Bluetooth, or RF and  can be connected to one or more light source controllers, para.43); which would allow a user to directly control the lights using an application executed on a smartphone, wearable device or other user device.


	Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 3 above.


	Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 11 above, except that claim 18 is in a method claim format.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rigatti in view of Gan and Pereira, as applied to claims 1 and 9 above,  Ogura et al. in U.S. Publication No. 2007/0297607 A1, hereinafter referred to as Ogura.


	Regarding claim 7, Rigatti in view of Gan and Pereira do not disclose wherein the user device is further configured to generate a video of the flashing electrical load; and based on the video, identify the address assigned to the load control device; which are known in the art and commonly applied in wireless data communications field, as suggested in Ogura’s disclosure as below.
	Ogura, from the similar field of endeavor, teaches generate a video of the flashing electrical load (generating video images by converting light to electrical signals, para.51); and
	based on the video, identify the address assigned to the load control device (and converting video images input to a format suitable for network transmission and transmits result/ data to network medium, para.51); which would be appreciated by one of ordinary skill in the art to generate video of the flashing electric load, wherein video images are inspected, and actions are taken as required, e.g.,  identifying the address of the load control device; thus facilitating the efficient determination of the address of the load control device by further processing video images captured from the flashing electrical load. 


Regarding claim 15, claim 15 is rejected for substantially same reasons as applied to claim 7 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandler and Pogodayev are all cited to show that providing the power to the electrical load in a manner that causes the electrical load to indicate the link address assigned to the load control device, wherein load control device address is associated with a physical location of a load control device – would allow users to send instructions to the load control device for controlling the electrical load in a desired manner -  similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465